DETAILED ACTION
Applicant's submission filed on June 17, 2022 has been entered.  Claims 1 and 4-21 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Specification
The Title is objected to as the term “MEHTOD” should be changed to “METHOD.”
Claim Objections
Regarding Claim 9, the 2nd to the last line, it appears that the term “polycarbonate” should be changed to “polycarbonate substrate.”
Regarding Claim 21, line 4, it appears that the term “applied” should be removed.
Regarding Claim 21, line 5, it appears that the term “polycarbonate” should be changed to “polycarbonate substrate.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10, 14, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, each of Claims 10 and 15 are rejected since there is no antecedent basis for the language “non-moveable switch.”  
Regarding Claim 14, it is not clear if the “opening” recited in line 2 is the same as that recited in Claim 9, line 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 1, 5, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Pat. Pub. No. 2009/0189316 A1) in view of Wall Ag (German Pat. No. DE 20 2004 006 598 U1, hereinafter “Wall”).
Specifically, regarding Claim 1, Chang discloses an assembly (Abstract, FIG. 7), comprising: a polycarbonate substrate layer (51; FIG. 7), a three dimensional icon (121) defined within the polycarbonate substrate layer (51; FIG. 7), a layer (15) applied to the polycarbonate layer (51; FIG. 7), a device (601; FIG. 16, ¶ [0054]) for illuminating the three dimensional icon (121; FIG. 7), and wherein illumination of the three dimensional icon (121) by the device (601) causes the three dimensional icon (121) to be visible on an exterior surface of the assembly (FIG. 16, ¶ [0054]).
Chang does not disclose the claimed (i) polyurethane layer, and (ii) non-moveable switch.
However, Wall discloses a (i) polyurethane layer (¶ [0007] of the attached English machine translation of the description), and (ii) non-moveable switch (13; the last paragraph of the attached English machine translation of the description), as recited in Claim 1, and (ii) and (ii) the non-moveable switch (13) is a printed touch sensor integrated into a flexible film (13 itself) located on a forward facing surface of the polycarbonate substrate layer (12) that is disposed adjacent to the layer (14) of polyurethane (FIG. 1), as recited in Claim 5. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wall with those of Chang to provide an input mechanism not subject to damage typically associated with mechanically moving switch assemblies.
Claim 21 includes language similar to that of Claim 1 and is rejected for reasons at least similar to those discussed above.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Wall in view of Lerenius (U.S. Pat. Pub. No. 2009/0026053 A1).
The combination of Chang and Wall discloses substantially all of the limitations of the present invention but does not disclose the claimed integration and device.  
However, Lerenius discloses (i) a non-moveable switch (5, 6; see, e.g., the drawing, hereinafter “FIG. 1”) [that] is a capacitive sensor integrated with a printed circuit board (4; ¶¶ [0031], [0032]), as recited in Claim 4, (ii) the device (601) is a light emitting diode, as recited in Claim 8.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lerenius with those of Wall and Chang to provide an input assembly with that occupies minimal device real estate and capable of providing optical feedback to a device user. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Wall and further in view of Haag (U.S. Pat. Pub. No. 2014/0104746 A1).
The combination of Chang and Wall discloses substantially all of the limitations of the present invention but does not disclose the claimed molding.  
However, Haag discloses a flexible film injection molded with a polycarbonate substrate layer (Abstract, ¶¶ [0043], [0047], [0048]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Haag with those of Wall and Chang to manufacture an assembly comprising tight design tolerances and  complex geometries.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chang and Wall in view of Hein et al. (U.S. Pat. Pub. No. 2009/0058118, hereinafter “Hein”). 
The combination of Chang and Wall discloses substantially all of the limitations of the present invention but does not disclose the claimed portion.  
However, Hein discloses an assembly (10) that is a portion of a vehicle interior (Abstract, FIGS. 2 and 3). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hein with those of Chang and Wall to provide an illuminated, aesthetically pleasing, and unobtrusive vehicle input assembly that is easily accessible and subject to reduced mechanical breakdown.
Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chang and Wall in view of Galmiche et al. (U.S. Pat. Pub. No. 2002/0112942, hereinafter “Galmiche”).
Specifically, regarding Claim 9, Chang discloses an assembly, comprising a polycar--bonate substrate layer (51), an icon sub-assembly (121, 141) inserted into an opening located in the polycarbonate substrate layer (51), the icon sub-assembly (121, 141) including a three dimensional icon (121) and a layer applied to the polycarbonate layer (51), but does not disclose the polyurethane layer and claimed device.
However, Wall discloses a (i) polyurethane layer (¶ [0007] of the attached English machine translation of the description).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wall with those of Chang to provide an input mechanism not subject to damage typically associated with mechanically moving switch assemblies. 
The combination of Chang and Wall discloses substantially all of the limitations of the present invention but does not disclose the claimed device and frame.  
However, Galmiche discloses a device (108; FIG. 3) for illuminating an icon (112; FIG. 3), as recited in Claim 9, (ii) that the non-moveable switch (107, 112) is a sensor ring located about a periphery of the icon (121) sub-assembly (FIGS. 3 and 4), as recited in Claim 10, (iii)  that the icon sub-assembly (102) has a frame (FR; FIG. 3 reproduced and annotated below) that surrounds the device (601) for illuminating, as recited in Claim 11, (iv) that the frame (FR) includes a flange portion (FL) that engages a back side of the polycarbonate substrate layer (109) about a periphery of an opening in the polycarbonate substrate layer (109) that the icon sub-assembly (102) is inserted into, as recited in Claim 14, and (v) that the non-moveable switch (107, 112) is formed from a clear conductor (¶ [0069]) that is located on a top of the icon sub-assembly (FIG. 3), as recited in Claim 15, and (vi) that a flange (FL) is located between end portions of the frame (FR) and the flange engages a forward facing surface of the polycarbonate substrate layer (109) located adjacent to a layer (105; e.g., underneath opening 106; FIG. 3), as recited in Claim 16. 

    PNG
    media_image1.png
    844
    1232
    media_image1.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Galmiche with those of Chang and Wall to provide an insertable assembly that can provide optical feedback to an actuation surface.
Regarding Claims 12 and 13, the combination of Chang, Wall, and Galmiche discloses the claimed invention except for the claimed polycarbonate material and opaque material, respectively.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize such material to provide or direct optical feedback to an icon and not surrounding areas since it has been held to be within the general ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chang and Wall in view of Ishida et al. (U.S. Pat. No. 8,792,143, hereinafter “Ishida”).
The combination of Chang and Wall discloses substantially all of the limitations of the present invention but does not disclose the claimed integration.  
However, Ishida discloses that (i) the non-moveable switch is integrated with a printed circuit board (15) and the device (106g) for illuminating is provided by side firing light emitting diodes (106g; FIG. 4A), as recited in Claim 17, (ii) an area below features of the three dimensional icon (101m) is filled with a clear material (e.g., the hollow area between adjacent ones of 106g and between 103g-a and 101k; FIG. 4B), as recited in Claim 18, and (iii) the non-moveable switch is a capacitive touch pad located behind the three dimensional icon (FIG. 4A, col. 3, II. 65-67), as recited in Claim 19.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishida with those of the combination of Chang and Wall to provide optical feedback to a device user. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chang and Wall in view of Shaft et al. (U.S. Pat. No. 7,817,136 B2, hereinafter “Shaft”).
The combination of Chang and Wall discloses substantially all of the limitations of the present invention and Chang further discloses that the three dimensional icon (121) is a laser drawn (¶ [0052]) three dimensional image within a volume (FIG. 9) located above the non-moveable switch (¶ [0054]), but does not disclose the image within a volume of plastic.  
However, Shaft discloses an image (icon) within a volume of plastic (col. 3, ll. 63-67).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shaft with those of Chang and Wall to provide icons that may be relatively small but with crisp boundaries so that the icons are discernable by the user (col. 6, II. 23-25).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833